COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-18-00007-CV


NEWPORT CLASSIC HOMES, GP,                                           APPELLANT
LLC AS A GENERAL PARTNER OF
NEWPORT CLASSIC HOMES, LP,
WESTERN RIM INVESTORS 2013-
6, LP, WESTERN RIM INVESTORS
2013-5, LP AND WESTERN RIM
INVESTORS 2014-1, LP

                                         V.

ROGER LARA D/B/A R&J                                                   APPELLEE
FRAMING SYSTEMS
                                     ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 017-287046-16

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: March 15, 2018




                                      2